         Case 1:19-cv-01417-LJV Document 105 Filed 12/20/19 Page 1 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

                                                       X

ORETHA BEH, RUBY CASON, BRIANA
KINCANNON and KIMBERLY BALKUM,
Individually and on behalf of all persons
similarly situated,

                                        Plaintiffs,

                    -against-                                Civ. No.: 19-cv-01417-LJV

COMMUNITY CARE COMPANIONS INC.,
ALEXANDER J. CARO, MARK GATIEN,
INTERIM HEALTHCARE OF ROCHESTER,
INC., and JAMES WATSON,

                                      Defendants.


                                                       X



               DEFENDANTS COMMUNITY CARE COMPANIONS, INC.,
                   MARK GATIEN, AND ALEXANDER CARO’S
                NOTICE OF MOTION TO DISMISS THE COMPLAINT
                         PURSUANT TO RULE 12(B)(6)

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendants Community Care Companions, Inc., Mark Gatien, and Alexander Caro’s

(“Defendants”) Motion to Dismiss the Complaint in the above-referenced action, and all prior

pleadings had herein, Defendants, by and through their undersigned counsel, will move this Court

before the Hon. Lawrence J. Vilardo, United States District Judge, at the United States District

Court for the Western District of New York, Robert H. Jackson United States Courthouse, 2

Niagara Square, Buffalo, New York 14202, at a time and date to be determined by the Court, for

an order granting Defendants’ Motion to Dismiss the Complaint pursuant to Rule 12(b)(6), and for
         Case 1:19-cv-01417-LJV Document 105 Filed 12/20/19 Page 2 of 3



such other and further relief as the Court deems just and proper, including costs and reasonable

attorneys’ fees.

       PLEASE TAKE FURTHER NOTICE that, Defendants intend to file and serve reply

papers as permitted by the Federal Rules of Civil Procedure, the Court, and/or this Court’s Local

Rules of Civil Procedure.

       Respectfully submitted this 20th day of December, 2019.


                                            /s/ Noel P. Tripp
                                            Noel P. Tripp
                                            Brian J. Shenker
                                            JACKSON LEWIS P.C.
                                            58 South Service Road, Suite 250
                                            Melville, New York 11747
                                            (631) 247-0404
                                            Attorneys for Defendants
                                            Community Care Companions, Inc.,
                                            Mark Gatien, and Alexander Caro
           Case 1:19-cv-01417-LJV Document 105 Filed 12/20/19 Page 3 of 3



                              CERTIFICATE OF SERVICE


               I hereby certify that on this 20th day of December 2019, the foregoing document
was filed with the Clerk of the Court and served in accordance with the Federal Rules of Civil
Procedure, and/or the Western District’s Local Rules, and/or the Western District’s Rules on
Electronic Service upon the following parties and participants:




                                  IAN HAYES, ESQ.
                             ATTORNEYS FOR PLAINTIFFS
                           CREIGHTON, JOHNSEN & GIROUX
                                 1103 Delaware Avenue
                                Buffalo, New York 14209
                                     (716) 854-0007

                                  JAMES REIF, ESQ.
                          GLADSTEIN, REIF & MEGINNISS LLP
                             ATTORNEYS FOR PLAINTIFFS
                                817 Broadway, 6th Floor
                              New York, New York 10003
                                    (212) 228-7727




                                                  /s/ Noel P. Tripp
                                                  NOEL P. TRIPP, ESQ.
4836-8881-0927, v. 1
